Citation Nr: 1531796	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-27 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right pelvic injury.

2. Entitlement to service connection for an irregular heartbeat, also claimed as gastroesophageal reflux disease (GERD).

3. Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.

4. The propriety of the rating reduction from 40 percent to 30 percent, effective August 1, 2013 for service-connected left eye aphakia with constricted fields and traumatic glaucoma and cataract due to trauma, status post corrective surgery. 


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winton-Salem, North Carolina.

The Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing conducted in May 2015.  A transcript of that hearing is of record and has been associated with the claims file.

The issues of entitlement to service connection for headaches, to include as secondary to hypertension, and entitlement to service connection for erectile dysfunction, to include as secondary to hypertension, have been raised by the record during the May 2015 hearing (headaches) and in his June 2013 substantive appeal (erectile dysfunction), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a right pelvic injury and service connection for an irregular heartbeat, also claimed as gastroesophageal reflux disease (GERD), are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's hypertension has required continuous medication, but has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

2. The Veteran was in receipt of a 40 percent evaluation for his left eye disability for fewer than five years.

3. The evidence does not show actual improvement of the Veteran's left eye aphakia with constricted fields and traumatic glaucoma and cataract due to trauma, status post corrective surgery or in the Veteran's ability to function under the ordinary conditions of life and work due to his disability.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

2. The reduction of the disability rating for left eye aphakia with constricted fields and traumatic glaucoma and cataract due to trauma, status post corrective surgery  from 40 percent to 30 percent effective August 1, 2013 was improper.  38 U.S.C.A. §§ 1155, 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  On review, the Veteran was notified of the proposed reduction in a letter and statement of the case dated in October 2012.  He was provided the opportunity to submit evidence and to request a hearing.  The reduction was made effective no sooner than permitted by current law and regulations.  38 C.F.R. § 3.105(e).  There is no indication that the Veteran was not appropriately notified and he does not argue otherwise with respect to this claim.  Nevertheless, in light of favorable outcome, which is the reinstatement of the 40 percent rating, any due process oversight is moot.

The Veteran's increased rating claim is governed by the Veterans Claims Assistance Act of 2000 (VCAA).  Under the VCAA, VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the Veteran's increased rating claim, the appeal arises from disagreement with the initial evaluation following the grant of service connection.   Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's available service treatment records, pertinent outpatient treatment records, and private treatment records have been associated with the claims file.  The file also contains statements and contentions made by the Veteran and his attorney.  No outstanding evidence has been identified that has not otherwise been obtained.

A VA cardiovascular examination was conducted in December 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate for adjudication purposes.  The accompanying VA examination report was comprehensive and adequately addressed the Veteran's symptomatology.

The Board recognizes that the most recent VA cardiovascular examination is now over 3 years old.  The mere passage of time since an examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hypertension since the 2011 examination.  The Veteran has not argued the contrary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

The issues on appeal were identified at the May 2015 Board hearing.  Additionally, information was solicited regarding the severity of his disorders.  No outstanding records were identified.  Consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

The Veteran's hypertension is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides:

A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The evidence reflects that the Veteran's hypertension has been controlled with medication throughout the pendency of the appeal.  However, the evidence does not reflect that the Veteran's diastolic pressure was predominantly 110 or more or that his systolic pressure was predominantly 200 or more.  

During the VA examination in December 2011, the Veteran reported that he was taking Lisinopril for blood pressure control.  He did not report a history of a diastolic blood pressure predominantly 100 or more.  His recent blood pressure readings were 174/101, 140/88, and 168/96.   

VA treatment records show that his blood pressure was 154/90 in July 2009.  In December 2009, an emergency department note indicates that the Veteran did not take his blood pressure medication and that his blood pressure was 169/103.  During a September 2011 GI consultation, the Veteran's blood pressure was 140/88 and the physician's assistant noted that the Veteran's hypertension was "poorly controlled."  In December 2012, an orthopedic surgery note indicates that the Veteran's hypertension was 146/90.  In August 2013, the Veteran's blood pressure was noted to be 151/94 on arrival and 152/92 after 10 minutes of rest.  The Veteran reported that he had not taken his blood pressure medication.  

Based on the above, the Board finds that a rating in excess of 10 percent for the period on appeal is not warranted.  Although the Veteran's diastolic blood pressure reading reached 103 (but averaged below 100), there is no indication of his having a diastolic reading of 110.  The Veteran's systolic readings has also been far from 200 to warrant a 20 percent rating.  Even considering the days he reported not taking his blood pressure medication, his readings do not meet the criteria for a higher rating.  As such, while noting the Veteran's continuous use of medication, the Board finds that an initial disability rating in excess of 10 percent for hypertension is not warranted.

The Board has also considered referral for extraschedular consideration.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected hypertension is evaluated as a disease of the cardiovascular system, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.124a.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for a predominantly higher systolic or diastolic pressure, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology throughout the pendency of appeal, and therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.104; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board acknowledges that the Veteran's complaints of headaches and erectile dysfunction as symptoms of his hypertension are not outlined in the rating criteria.  However, they are being referred to the RO for appropriate consideration and potentially independent ratings.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he is totally unemployable as the result of his service-connected hypertension.  Indeed, during the December 2011 VA examination, the examiner concluded that the Veteran's hypertension had no impact on his ability to work and the Veteran denied any interference with his work.  A claim for entitlement to a TDIU has not been raised.

III. Rating Reduction

Service connection for left eye aphakia with constricted fields and traumatic glaucoma and cataract due to trauma, status post corrective surgery was granted in April 2010.  A 40 percent rating was assigned from July 15, 2009.  The rating decision explained that the Veteran's left eye average contraction was 5 degrees and there was evidence of aphakia.  He was awarded a 30 percent evaluation based on the field restriction and then elevated one step to 40 percent based on the rating criteria for aphakia.  

In October 2012, the RO proposed to reduce the rating for the left eye from 40 percent to 30 percent.  In an October 2012 statement of the case, the RO indicated that the evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye, which was not shown on examination.  It further stated that based on the results of the February 2010 VA examination, a 30 percent evaluation was warranted.  It explained that the Veteran's left eye is aphakic and the visual fields are constricted to less than 10 degrees.  Additionally, the Veteran's visual acuity is 20/20 in the right eye and counting fingers in the left eye.   In May 2013, the RO reduced the rating to 30 percent effective August 1, 2013.  The Veteran disagreed with the reduction and perfected this appeal.

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

During the VA examination in February 2010, the Veteran reported feeling pain and pressure in the left eye.  He reported using eye drops at night.  He was unable to read any type when testing his visual acuity at near without correction to the left eye.  On examination, his left eye is aphakic and there is residual traumatic cataract.  The examiner diagnosed traumatic glaucoma with optic atrophy.  The Goldmann fields test showed left eye constriction to less than 10 degrees.

During a VA examination in August 2012, the examiner noted the Veteran's poor vision and aphakia in the left eye.  He was again assessed with traumatic glaucoma and aphakia causing "severely reduced vision" in the left eye.  He also reported seeing floaters.  Goldmann visual field testing showed the Veteran has central sparing only in his left eye.   

At the May 2015 hearing, the Veteran essentially testified that the vision in his left eye had not improved since it was evaluated in 2010.  He stated that he continued to have only light perception out of the left eye.  He said the pain is unbearable at least 3 times a week for most of the day and is aggravated by sunlight.  He noted that he has had the same pain during the entire appeal period.  

Based on a review of the above, the Board finds the reduction of the Veteran's left eye disability rating from 40 percent to 30 percent was improper.  The RO appears to have based its "reduction" on the finding that "the evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye."  A discernable improvement in the left eye disability was not identified.  Indeed, the Board's comparison of the two examinations reveals no improvement.  The loss of visual acuity and loss visual field has remained essentially the same.  There is simply no evidence that the Veteran's left eye symptomatology improved as required for the reduction.  38 C.F.R. § 3.344(c) (2014).  Without such evidence, the 40 percent rating should be reinstated. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.

The reduction of the rating for the Veteran's left eye aphakia with constricted fields and traumatic glaucoma and cataract due to trauma, status post corrective surgery, from 40 percent to 30 percent, effective August 1, 2013, was improper; the 40 percent rating is restored subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran's service treatment records are incomplete.  Where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

It does not appear that a Formal Finding of Unavailability of Records has been issued in this case.  The RO should again attempt to locate the Veteran's complete service treatment records and notify the Veteran of the steps taken to do so.  

In conjunction with its heightened duty to assist, VA must inform the Veteran that he can submit evidence from "alternative sources" in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, outlines the procedures that are to be followed in obtaining service treatment records from "alternative sources."  Examples of such alternate evidence include the VA military files; statements from service medical personnel; "buddy" certificates or affidavits; state or local accident and police reports; employment physical examination reports; medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.

Further, regarding the Veteran's claim for service connection for a right pelvic injury, the Veteran's claims file includes treatment for his right hip/groin which he repeatedly indicated was "chronic since service."  During the hearing, he again indicated that he was injured in service during a running exercise.  He stated that he was treated in service.  These statements are deemed competent and credible.

The impression during treatment in October 2010 was that the Veteran had a "healing nondisplaced fracture of the right inferior pubic rami" which "can be due to previous trauma."  During an orthopedic consultation in September 2012, the physician noted a CT scan of the Veteran's pelvis from February 2011 "likely reflecting degenerative changes" about the pubic symphysis.  In light of there being competent and credible evidence of in-service right hip symptomatology, and presence of a disability that is described to be post-traumatic in nature,  the Board finds that an examination should be obtained regarding the Veteran's right pelvic disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that where there is evidence of a current disability, evidence of an in-service event, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case, an examination is required).

Additionally, the Veteran's claims file includes conflicting medical evidence regarding his claimed GERD condition.  In February 2009, the Veteran was treated for abdominal pain and nausea.  The hospital concluded that he had GERD.  During a VA heart examination in February 2010, the examiner noted the February 2009 GERD diagnosis and diagnosed the Veteran with "chest pain most likely secondary to GERD."  The December 2011 examiner noted the various instances in the Veteran's treatment records where he denied a history or symptoms of GERD.  He stated that the Veteran was never diagnosed with and did not currently have an esophageal condition, which was the cited reason for him declining to provide a nexus opinion.  

A review of these examinations and opinions finds them inadequate, both individually and in the aggregate.  Accordingly, an addendum opinion should be obtained to reconcile the conflicting opinions and provide clarity as to whether or not the Veteran has a current diagnosis of GERD and its etiology with a complete review of the record and a rationale for all opinions and conclusions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request a complete copy of the Veteran's service treatment records.  If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

Additionally, send the Veteran a letter notifying the Veteran and his attorney of any information or lay or medical evidence not previously provided that is necessary to substantiate the service connection claims on appeal.  Most importantly, this letter should inform the Veteran that he can submit "alternative sources" of evidence in place of his missing service treatment records.  

The RO/AMC should take any additional actions it deems appropriate to locate the Veteran's service treatment records.  All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the nature and etiology of the Veteran's claimed right pelvis condition.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right pelvis condition was caused and/or aggravated by military service. The examiner must consider the Veteran's lay testimony in rendering a decision.  Specifically, his statements concerning an in-service injury to the right pelvis should be deemed to be both competent and credible.  A complete rationale for all opinions must be provided.  

If an opinion cannot be provided without speculation, the rationale shall note whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  

3. Return the claims file to the VA examiner who performed the December 2011 esophageal examination, if available.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  The examiner is asked to reconcile his opinion that the Veteran has never been diagnosed with GERD and the February 2009 hospital record diagnosing GERD.  If the examiner finds that the Veteran does not have an esophageal disorder, a rationale shall be provided.  

If GERD or any other heart/esophageal disorder is found during the appeal period, the examiner should provide an opinion regarding the most likely etiology.  Specifically, whether it at least as likely as not (a 50 percent or greater probability) that GERD (or any other heart/esophageal condition) was caused and/or aggravated by military service.  The examiner should note the Veteran's treatment for tachycardia in September 1995 and the February 2009 diagnosis of GERD.

A complete rationale for all opinions must be provided.  

If an opinion cannot be provided without speculation, the rationale shall note whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  

If the December 2011 VA examiner is unavailable, return the claims file to another appropriate examiner to respond to the above inquiry.  If the examiner determines that a new physical examination is necessary in order to offer an opinion, please arrange for such an examination.


4. Finally, readjudicate the Veteran's claims for entitlement to service connection for a right pelvic injury and irregular heartbeat, also claimed as GERD.  If the benefits are not granted, the Veteran and his attorney shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


